DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1  have been amended, claim 6 has been added, claim 2 has been canceled,  and claims 1, 3-6 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 1, applicant recites “the substrate receiving portion being present within a range of greater than or equal to 0 mm and less than or equal to 80 mm in the horizontal direction from a vertical center line that passes through the center of the container main body” in lines 11-14, but later in the same claim discloses “substrate receiving portion is present within a range of greater than or equal to 20° and less than or equal to 30° in the horizontal direction from the center of the container main body when the rear wall is viewed from the front” in lines 18-20, which contains subject matter which was not described in the specification in which a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In applicant’s substrate receiving portion range of greater than or equal to 0 mm and less than or equal to 80 mm, if the range is equal to 0mm which the location of the substrate receiving portion is at the center of the container main body.  The location cannot be the same as claimed in the later claim where the substrate receiving portion is present within a range of greater than or equal to 20° and less than or equal to 30° in the horizontal direction from the center of the container main body because at 0 mm, it has to be less than 20°  from the center of the container main body.  
Claims 3-6 are also rejected under 112 (a) due to their dependency to claim 1.  Correct is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (2018/0068882).

    PNG
    media_image1.png
    739
    1331
    media_image1.png
    Greyscale

As to claims 1, Kato discloses a substrate storage container (1), comprising: a container main body (2) having an opening at a front side, a support portion (11, 12) for supporting a substrate in the interior thereof, a substrate receiving portion (20)  located more toward the side of a rear wall side than the support portion; and a lid (3) having a pressing member (4) with a substrate pressing portion (25) for pressing the substrate; the substrate storage container supporting the substrate by lifting the substrate from the support portion with the substrate pressing portion and the substrate receiving portion when the lid is attached to the container main body([0043] discloses the substrate W gradually pushed to the deep side and move upward on the lower inclined surface of the holding grooves), and supporting the substrate with the support portion when the lid is removed from the container main body (once the lid is removed, the substrate is support at the shelf of the side support portion 11 and the rear support portion 20).  
 However, Kato does not specifically discloses the substrate receiving portion and the substrate pressing portion being present within a range of greater than or equal to 0 mm and less than or equal to 80 mm in the horizontal direction from a vertical center line that passes through the center of the container main body when the lid is viewed from the front; and a position corresponding to the center of the substrate when the substrate is stored in the substrate storage container being designated as the center of the container main body, wherein the substrate receiving portion is present within a range of greater than or equal to 200 and less than or equal to 30° in the horizontal direction from the center of the container main body when the rear wall is viewed from the front.  Nevertheless, Kato shows in Figure 4 in the above side by side comparison, clearly discloses a similar arrangement of the position of substrate storage receiving portion and the substrate pressing portion, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate receiving portion and the substrate pressing portion being present within a range of greater than or equal to 0 mm and less than or equal to 80 mm in the horizontal direction from a vertical center line that passes through the center of the container main body when the lid is viewed from the front; and a position corresponding to the center of the substrate when the substrate is stored in the substrate storage container being designated as the center of the container main body, wherein the substrate receiving portion is present within a range of greater than or equal to 20° and less than or equal to 30° in the horizontal direction from the center of the container main body when the rear wall is viewed from the front since because the selection of the specific angles and distances such as disclosed by Kato or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  Furthermore, the angles and distances as claimed would also have been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05.
As to claim 3, Kato does not specifically disclose the substrate pressing portion is present within a range of greater than or equal to 0° and less than or equal to 30° in the horizontal direction from the center of the container main body when the lid is viewed from the front.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate pressing portion is present within a range of greater than or equal to 0° and less than or equal to 30° in the horizontal direction from the center of the container main body when the lid is viewed from the front since because the selection of the specific angles and distances such as disclosed by Kato or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  Furthermore, the angles and distances as claimed would also have been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05.
As to claim 4, Kato further discloses a plurality of substrate receiving portion (20, Figure 4) located horizontally symmetrically with respect to the vertical center line.  But does not specifically disclose within a range of greater than or equal to 20° and less than or equal to 30° in the horizontal direction from the center of the container main body when the rear wall is viewed from the front.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate receiving portion is present within a range of greater than or equal to 20° and less than or equal to 30° in the horizontal direction from the center of the container main body when the rear wall is viewed from the front since because the selection of the specific angles and distances such as disclosed by Kato or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  Furthermore, the angles and distances as claimed would also have been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05.
As to claim 6, Kato does not discloses specifically disclose the substrate pressing portion is present within a range of greater than or equal to 0° and less than or equal to 21° in the horizontal direction from the center of the container main body when the lid Is viewed from the front.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify substrate pressing portion is present within a range of greater than or equal to 0° and less than or equal to 21° in the horizontal direction from the center of the container main body when the lid Is viewed from the front since because the selection of the specific angles and distances such as disclosed by Kato or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  Furthermore, the angles and distances as claimed would also have been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (2018/0068882) in view of Cho (2014/0197068).
As to claim 5, Kato does not specifically disclose the substrate has a diameter of 300 mm.  Nevertheless, Cho discloses a wafer holding apparatus with front opening wafer storage container and holding wafer (10) with size of 300mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer size of Kato with 300mm as taught by Cho in order to provide the container that can hold various size of wafer such as 300mm wafer size or 450 mm.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6 have been considered but are moot in view of the new ground(s) of rejection 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736